217 U.S. 590 (1910)
VOUGHT, IMPLEADED WITH COLLINS,
v.
STATE OF WISCONSIN.
No. 153.
Supreme Court of United States.
Argued April 15, 1910.
Decided April 18, 1910.
ERROR TO THE SUPREME COURT OF THE STATE OF WISCONSIN.
*591 Mr. A.W. Sanborn, Mr. Frank B. Lamoreaux, Mr. Allan T. Pray, Mr. Horace B. Walmsley and Mr. W.F. Bailey for plaintiffs in error.
Mr. Frank L. Gilbert, Attorney General of the State of Wisconsin, Mr. Victor T. Pierrelee, Mr. A.C. Titus and Mr. J.E. Messerschmidt for defendant in error.
Argued for plaintiff in error April 15, 1910.
Per Curiam.
Writ of error dismissed for want of jurisdiction. The Federal question attempted to be raised is without merit.